DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021  and 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 08/13/2020.

Drawings
The drawings were received on 08/03/2020.  These drawings are acceptable.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoda et al, EP 3 474 132 A1, discloses calculating errors from difference values between obtained results and correct answer data; accumulating overflow time number in the errors in a counter variable [paragraph 30]. Yoda discloses statistical information and updating decimal point position of each variable of each layer based on the read out statistical information [paragraphs 103, 66, 41-42, 47].
Denk et al, U.S. Publication No. 2001/0025292 A1, discloses “a manner that greatly reduces, or substantially cancels, a precision reduction error signal typically inherent in prior art rounding techniques. By combining the input signal with a selectable bias, responsive to a preselected threshold rounding state, the rounding methods and apparatus according to the present invention provide an output signal that is substantially free of precision reduction error bias. In addition, where it is desired to produce a preselected signal offset, values for the selectable bias can be assigned to generate the offset. Such a signal offset may be useful to compensate for a undesirable pre-existing input signal bias, including correcting for precision reduction error biases injected during previous precision reduction operations” [paragraph 29].
Du et al, U.S. Publication No. 2019/0251429 A1, discloses “the possible range of the subsequent or next convolution operation results is estimated followed by dynamically scaling up or down the scale of the convolution operation input values and adjusting the position of the decimal point of the convolution operation input values” [Abstract].

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest	a memory that stores, when a training of a given machine learning model is repeatedly performed in a plurality of fixed-point number data obtained one in each of the plurality of iterations, the error being obtained based on statistical information related to a distribution of leftmost set bit positions for positive number and leftmost unset bit positions for negative number or a distribution of rightmost set bit positions of the plurality of fixed-point number data, in combination with other recited limitations in claim 1.
Claims 11 and 17 are allowed under the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181